EXHIBIT 10.11

 

VERITEST, INC

 

to

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

CHARGE ON SHARES

 

Dated this    day of                    2005

 

ARTHUR COX

Earlsfort Centre

Earlsfort Terrace

Dublin 2



--------------------------------------------------------------------------------

THIS CHARGE ON SHARES is made the 1st day of September, 2005 BETWEEN

 

(1) VERITEST, INC a Delaware corporation having its principal place of business
at 1050 Winter Street, Suite 2300, Waltham, Massachusetts 02451, USA
(hereinafter called the “Chargor”) of the one part; and

 

(2) WACHOVIA BANK, NATIONAL ASSOCIATION a national banking association of the
USA (hereinafter called the “Administrative Agent”) as security agent for the
Lenders and the Hedging Agreement Providers of the other part.

 

WHEREAS:-

 

(A) It has been agreed between the Chargor and the Administrative Agent (as
security agent for the Lenders and the Hedging Agreement Providers) and it is
hereby intended that these presents, inter alia, shall secure all monies,
obligations and liabilities that the Chargor covenants to pay in Clause 2.1 of
this Charge.

 

(B) The Administrative Agent has agreed to enter into this Charge as security
agent for the Lenders and the Hedging Agreement Providers.

 

NOW IT IS HEREBY AGREED as follows:-

 

1. INTERPRETATION

 

  1.1 In this Charge the following expressions shall, unless the context
otherwise requires, have the following meanings:

 

       “Act” means the Conveyancing and Law of Property Act, 1881, as amended by
the Conveyancing Acts 1882 and 1911;

 

       “Charged Property” means the Shares, the proceeds of any sale of any of
the Shares and, to the extent and only to the extent that including same as part
of the Charged Property does not result in the Administrative Agent having an
“indirect pledge” of the assets of the Company for the purposes of Section
956(a) of the US Internal Revenue Code of 1986 at the time same accrue to or are
acquired by the Chargor, all stock, share warrants, securities, rights, monies
or property (including the dividends, interest or income thereon or therefrom)
accruing or acquired at any time and from time to time by way of redemption,
purchase, bonus, option or otherwise to or in respect of or derived from all or
any of the Shares or any derivatives of them (the “Derivative Rights”) and the
proceeds of any sale of any of the Derivative Rights;

 

       “Company” means Lionbridge Technologies Ireland Ltd having company number
251124 and having its registered office at 5th Floor, Beaux Lane House, Mercer
Street Lower, Dublin 2;

 

       “Credit Agreement” means the credit agreement dated on or about the date
of this Charge by and among Lionbridge Technologies, Inc. (the “US Borrower”),



--------------------------------------------------------------------------------

       Lionbridge Technologies Holdings, B.V. (a “Dutch Borrower”) and
Lionbridge Technologies Ireland (the “Irish Borrower”) (collectively known as
“the Borrowers”), the US Guarantors (as therein defined), the Foreign Guarantors
(as therein defined), the Lenders (as therein defined) and Wachovia Bank,
National Association (as Administrative Agent);

 

       “Event of Default” has the meaning given to that term in the Credit
Agreement;

 

       “Receiver” means a receiver and manager or a receiver, in each case,
appointed under this Charge;

 

       “Secured Obligations” means all Credit Party Obligations of the Chargor;

 

       “Shares” means the shares in the capital of the Company details of which
are specified in the First Schedule and, to the extent and only to the extent
that including same as part of the Charged Property does not result in the
Administrative Agent having an “indirect pledge” of the assets of the Company
for the purposes of Section 956(a) of the US Internal Revenue Code of 1986 at
the time same become beneficially owned by the Chargor, all and any shares in
the share capital of the Company that, after the date hereof, may become
beneficially owned by the Chargor and registered in the name of the Chargor
and/or its nominee or trustee; and

 

       “this Charge” means this charge over shares.

 

  1.2 Words and expressions defined in the Credit Agreement shall, unless the
context otherwise requires, have the same meanings when used in this Charge.

 

  1.3 Except to the extent that the context requires otherwise any reference in
this Charge to:

 

  (a) this Charge or any other agreement or document shall be construed as a
reference to this Charge or, as the case may be, such other agreement or
document as the same may have been, or may from time to time be, amended,
varied, novated or supplemented;

 

  (b) any statutes shall include any order made or regulation issued thereunder,
any statutory modification or re-enactment thereof from time to time in force,
and unless otherwise stated any reference to a statute shall be a reference to a
statute of Ireland;

 

  (c) a time of day shall be construed as a reference to Dublin time.

 

  (d) the parties intend that this document shall take effect as a Deed; and

 

  (e) words importing the plural shall include the singular and vice versa.

 

  1.4 Clause, Part and Schedule headings are for ease of reference only.

 

3



--------------------------------------------------------------------------------

2. THE SECURED OBLIGATIONS

 

  2.1 For good and valuable consideration (receipt of which is hereby
acknowledged) the Chargor hereby unconditionally covenants to pay or discharge
all of the Secured Obligations forthwith on demand being made on it by the
Administrative Agent when the Secured Obligations are due for payment or
discharge in accordance with the Credit Agreement.

 

  2.2 A certificate signed by a duly authorised officer of the Administrative
Agent setting forth the amount of any sum due hereunder shall, in the absence of
manifest error, be prima facie evidence against the Chargor of the amount due.

 

3. CHARGE

 

  3.1 The Chargor as legal and beneficial owner and as continuing security for
the payment and discharge of the Secured Obligations and subject to the proviso
for redemption contained in Clause 21 hereby CHARGES in favour of the
Administrative Agent, all of the Charged Property.

 

  3.2 As continuing security for the due payment and discharge of the Secured
Obligations, the Administrative Agent shall have a lien on the certificates
relating to the Shares together with such further certificates which may from
time to time be issued to the Chargor in respect of any conversion, bonus,
redemption, option or otherwise relating to the Shares.

 

4. DIVIDENDS AND INTEREST

 

  4.1 All dividends, interest and other monies paid in respect of or forming
part of the Charged Property (whether of the nature of capital or income) shall
be paid to the Chargor unless and until there is an Event of Default that is
continuing, when the Administrative Agent may direct the Chargor to procure that
such amounts are paid to the Administrative Agent for application in or towards
the reduction or discharge of the Secured Obligations or any of them.

 

5. FURTHER ASSURANCE

 

  5.1 The Chargor undertakes forthwith upon notice to that effect by the
Administrative Agent:

 

  (a) at any time when there is an Event of Default that is continuing to
execute and sign in favour of the Administrative Agent or its nominees and to
deliver to the Administrative Agent all such transfers (or, if the
Administrative Agent shall so require, partially completed instruments of
transfer with the name of the transferee, date and consideration left blank) and
assignments in respect of the Charged Property, and make all such payments, as
the Administrative Agent may specify in such notice for the sole purpose of
vesting the same in the Administrative Agent or its nominees or any purchaser
absolutely; and

 

  (b) when requested by the Administrative Agent to co-operate with the
Administrative Agent in releasing from the security created by this

 

4



--------------------------------------------------------------------------------

       Charge such part of the Charged Property as results in the Administrative
Agent having an “indirect pledge” of the assets of the Company for the purposes
of Section 956(a) of the US Internal Revenue Code of 1986.

 

6. COVENANTS

 

  6.1 The Chargor hereby covenants with the Administrative Agent that during the
continuance of this security the Chargor will at all times deposit with the
Administrative Agent and permit the Administrative Agent during the continuance
of this security to hold and retain on its behalf:

 

  (a) all stock and share certificates and documents of title relating to the
Shares; and

 

  (b) stock transfer forms in respect of the Shares duly executed in the manner
required by the Administrative Agent together with letters of authority in
respect of such stock transfer forms in the form set out in the Second Schedule.

 

  6.2 The Chargor hereby further covenants with the Administrative Agent that
during the continuance of this security:

 

  (a) it will duly and promptly pay all calls, instalments or other payments
which from time to time become due in respect of any part of the Charged
Property and, if the Chargor defaults in doing so, the Administrative Agent may,
if it thinks fit, make any such payments on the Chargor’s behalf in which event
any sums so paid shall be reimbursed on demand by the Chargor to the
Administrative Agent;

 

  (b) in so far as it is within the power of the Chargor to procure, the Chargor
will duly register or procure that the directors of the Company duly register
all transfers of the Shares from time to time lodged with them by or on behalf
of the Administrative Agent and issue, and deliver to the Administrative Agent,
a new certificate or certificates for the Shares in the name of the
Administrative Agent or its nominee as soon as possible following receipt of
such transfers.

 

  6.3 The Chargor hereby further covenants and agrees with the Administrative
Agent that:

 

  (a) the Chargor shall at all times remain the legal and beneficial owner of
the Charged Property free from Liens other than Permitted Liens;

 

  (b) the Chargor shall ensure that all of the Charged Property is and at all
times remains free from any restriction which is likely to affect the exercise
by the Administrative Agent of its rights and entitlements hereunder; and

 

  (c) the Chargor shall notify the Administrative Agent of the occurrence of any
event which may result in the redemption of all or any of the Shares or of any
date on which redemption of all or any of the Shares is scheduled to occur.

 

5



--------------------------------------------------------------------------------

7. NEGATIVE PLEDGE

 

     The Chargor hereby covenants that it shall not, without the prior written
consent of the Administrative Agent or except as expressly permitted under the
Credit Agreement:

 

  (a) create or permit to subsist any Lien on or over the Charged Property or
any part thereof or any interest therein except for Permitted Liens;

 

  (b) sell, transfer or otherwise dispose of the Charged Property or any part
thereof or interest therein or attempt or agree so to do;

 

  (c) suffer or permit the Company to cancel, increase, create or issue or agree
to issue or put under option or agree to put under option any share capital or
obligation now or hereafter convertible into shares of or in the Company of any
class to the extent that doing so results in a reduction of the percentage
issued and outstanding share capital of the Company over which the
Administrative Agent has security;

 

  (d) suffer or permit the Company to make any alteration to, grant any rights
in relation to or otherwise re-organise or purchase or reduce the share capital
of the Company in any way if that affects adversely the Charged Property
provided that this Subclause (d) shall not restrict the declaration or payment
of dividends by the Company;

 

  (e) convene any meeting with a view to, or pass or suffer or permit the board
of directors of the Company or the members of the Company to pass any resolution
whether at an annual general meeting or an extraordinary general meeting or in
writing effecting any alteration of any of the provisions of the Memorandum or
Articles of Association of the Company in a manner prejudicial to the interests
of the Administrative Agent, the Lenders or the Hedging Agreement Providers;

 

  (f) suffer or permit the Company to permit any person other than the Chargor
to be registered as holders of the Charged Property or any part thereof;

 

  (g) redeem the Shares or apply for redemption of the Shares;

 

  (h) suffer or permit or consent to any alteration to the terms upon which the
Shares are held;

 

  (i) do, or cause or permit to be done, anything which may in any way
jeopardise the security hereby created.

 

6



--------------------------------------------------------------------------------

8. WHEN SECURITY BECOMES ENFORCEABLE

 

  8.1 This Charge shall become immediately enforceable and the power of sale and
the other powers conferred by the Conveyancing Acts 1881 to 1911, as varied or
amended by this Charge, shall be exercisable upon and at any time after the
occurrence of an Event of Default but only for so long as the Event of Default
is continuing.

 

  8.2 At a time when an Event of Default has occurred that is continuing, the
Administrative Agent may in its absolute discretion enforce all or any part of
this Charge in any reasonable manner including:

 

  (a) exercising all voting and/or consensual powers pertaining to the Charged
Property or any part thereof;

 

  (b) registering the Charged Property in the name of the Administrative Agent
or the name of its nominee or selling the Charged Property or any part thereof
at such place, in such manner and at such price or prices as may reasonably be
expected to realise the market value of the Charged Property and upon any such
sale the Administrative Agent shall have the right to deliver, assign and
transfer to each purchaser thereof the Charged Property so sold. The power to
sell or dispose of the Charged Property under this Charge shall operate as a
variation and extension of the statutory power of sale under Section 19 of the
Act.

 

  8.3 Section 20 of the Act (regulation of the power of sale) shall not apply in
relation to the security created by this Charge and the statutory power of sale
contained in the Act (as extended by this Charge) and any other power whether
implied by statute or otherwise shall be exercisable immediately upon the
security hereby created becoming enforceable by the Administrative Agent.
Section 17 of the Act (restriction on consolidation of mortgages) shall not
apply to the Charged Property or to any security given to the Administrative
Agent pursuant to this Charge.

 

  8.4 The Administrative Agent shall apply the proceeds of such sale or other
disposal in paying the costs of such sale or other disposal and (subject to the
rights or claims of any person entitled in priority to the Administrative Agent)
in or towards the discharge of the Secured Obligations, the balance (if any) to
be paid to the Chargor or other persons entitled to that balance.

 

  8.5 The Administrative Agent shall not, in any circumstances, be liable to the
Chargor for any loss or damage arising from any realisation by the
Administrative Agent of the Charged Property or for any loss or damage otherwise
arising unless such loss or damage shall be caused by the Administrative Agent’s
fraud, gross negligence or wilful default.

 

9. RECEIVER

 

  9.1 The Administrative Agent may, at any time when this Charge is enforceable
(whether or not the Administrative Agent has entered into or taken possession

 

7



--------------------------------------------------------------------------------

       of the Charged Property) or if the Administrative Agent is requested by a
resolution of the board of directors of the Chargor appoint, by writing under
the hand of any manager of the Administrative Agent, any person or persons
(including an official of the Administrative Agent) to be a Receiver of the
Charged Property or any part or parts thereof (and, in the case of the latter,
the powers herein conferred on a Receiver shall have the effect as though every
reference to the Charged Property were a reference to the relevant part or parts
of such assets) upon such terms as to remuneration and otherwise as the
Administrative Agent may, from time to time, reasonably think fit (and the
restrictions in section 24(6) of the Act shall not apply) and the Administrative
Agent may similarly remove any Receiver and appoint another in his stead, and
any Receiver so appointed shall be the agent of the Chargor for all purposes and
any such Receiver shall have the power, either in his own name or in the name of
the Chargor (in the case of joint Receivers such powers being exercised jointly
or severally):-

 

  (a) to collect and get in the Charged Property or any part thereof;

 

  (b) for the purpose of exercising any of the powers, authorities and
discretions conferred on him by or pursuant to this Charge and/or defraying any
costs, charges, losses or expenses (including his remuneration) which shall be
incurred by him in the exercise thereof or for any other purpose, to make
advances or to raise or borrow money either unsecured or secured on the Charged
Property or any part thereof in priority to, pari passu with, or subsequent to,
the security hereby constituted or otherwise and at such rate or rates of
interest and generally on such terms and conditions as the Receiver may think
fit;

 

  (c) to sell or exchange, or concur in selling, or exchanging, the Charged
Property or any part thereof and to grant, or concur in granting or enter into
options and rights of user for any term and, without limitation, he may do any
of the aforementioned things for a consideration consisting of cash, debentures
or other obligations, shares, stock or other valuable consideration, and any
such consideration may be payable in a lump sum or by instalments spread over
such period as he may think fit, and to carry into effect and complete any such
transaction by executing any deeds or documents as may be necessary or
appropriate in the name of, or on behalf of the Chargor;

 

  (d) to sell, exchange, convert into money and realise any Charged Property by
public auction or private contract and generally in any manner and on any terms
which he thinks fit. The consideration for any such transaction may consist of
cash, debentures or other obligations, shares, stock or other valuable
consideration and any such consideration may be payable in a lump sum or by
instalments spread over any period which he thinks fit;

 

  (e) to redeem any prior encumbrance on the Charged Property and to settle and
prove the accounts of the encumbrancer, and accounts so settled and proved shall
be conclusive and binding on the Chargor and the money so paid shall be a
receivership expense;

 

8



--------------------------------------------------------------------------------

  (f) to exercise, or permit the Chargor or any nominees of the Chargor to
exercise, any powers or rights incidental to the ownership of the Charged
Property or any part thereof in such manner as he may think fit and in
particular any voting rights conferred by the same and any rights of enforcing
the same by foreclosure, sale or otherwise;

 

  (g) to settle, adjust, refer to arbitration, compromise and arrange any
claims, accounts, disputes, questions and demands which relate in any way to the
Charged Property or any part thereof;

 

  (h) to bring, prosecute, enforce, defend and abandon all such actions, suits
and proceedings in relation to the Charged Property or any part thereof as may
seem to him to be expedient;

 

  (i) to give a valid receipt for any moneys and execute any assurance or thing
which may be proper or desirable for realising any Charged Property; and

 

  (j) to do all such other acts and things as he may consider necessary or
desirable for the realisation of the Charged Property or any part thereof or
incidental or conducive to any of the matters, powers or authorities conferred
on a Receiver under or by virtue of these presents, and to exercise and do, in
relation to the Charged Property or any part thereof, all such powers,
authorities and things as he would be capable of exercising if he were the
absolute beneficial owner of the same.

 

  9.2 The Administrative Agent shall not incur any liability in respect of any
contracts, engagements, acts, omissions, defaults or losses of the Receiver or
for liabilities incurred by him or for any misconduct by him or for his
remuneration (either to the Chargor or to any other person whatsoever) by reason
of its making his appointment as such Receiver or of its having made or given
any regulation or direction to such Receiver or for any other reason whatsoever
except in the case of fraud, gross negligence or wilful misconduct.

 

  9.3 The Administrative Agent may, from time to time, fix the remuneration of
any Receiver and direct payment of such remuneration out of monies accruing to
him in the exercise of his powers as such Receiver but the Chargor alone shall
be liable for the payment of such remuneration.

 

  9.4 No person (including a purchaser) dealing with the Administrative Agent or
a Receiver or its or his agents will be concerned to enquire:

 

  (a) whether the Secured Obligations have become payable;

 

  (b) whether any power which the Administrative Agent or a Receiver is
purporting to exercise has become exercisable or is being properly exercised;

 

9



--------------------------------------------------------------------------------

  (c) whether any money remains due under the Credit Agreement; or

 

  (d) how any money paid to the Administrative Agent or to that Receiver is to
be applied.

 

10. RIGHTS ATTACHING TO THE CHARGED PROPERTY

 

  10.1 Unless an Event of Default has occurred that is continuing, the Chargor
shall be entitled to exercise all voting and other rights and powers attaching
to the shares charged by it under this Charge Provided that it will not exercise
any such voting rights or powers, in a manner which would or might materially
prejudice the security created by this Charge.

 

  10.2 Upon the occurrence of an Event of Default and for so long as it is
continuing, the Administrative Agent and its nominees may at their discretion
exercise all voting rights attached to any stocks, shares or other securities
which form part of the Charged Property registered in the name of the
Administrative Agent or any nominee for the Administrative Agent as if it was
the sole legal and beneficial owner and, in the case of any Charged Property
registered in the name of the Chargor or any nominee for the Chargor, the
Chargor will exercise any such voting rights as directed by the Administrative
Agent.

 

11. POWER OF ATTORNEY

 

  11.1 The Chargor hereby irrevocably appoints, by way of security, the
Administrative Agent and every Receiver of the Charged Property to be its
attorney and in its name and on its behalf and as the act and deed of the
Chargor to sign, seal, execute, deliver, perfect and do all deeds, instruments,
mortgages and things as may be, or as the Administrative Agent or such Receiver
may consider to be, requisite for carrying out any obligation imposed on it
under Clause 6 above, or for enabling the Administrative Agent or such Receiver
to exercise its power of sale or other disposal referred to in Clause 10 above
or for carrying any such sale or other disposal made under such power into
effect by executing instruments of transfer (or completing partially-completed
instruments of transfer executed by the Chargor) and submitting all or any of
the transfers together with any stock or share certificates in respect thereof
in the name of the Administrative Agent or any of its nominees, or exercising
(but subject as therein provided with respect to voting) any of the rights and
powers referred to in Clause 10.2 above, including without limitation the
appointment of any person as a proxy of the Chargor on the basis that any
attorney so appointed shall only exercise the powers conferred by this Clause
when an Event of Default has occurred that is continuing. The Chargor hereby
undertakes to ratify and confirm all things done and documents executed by the
Administrative Agent or such Receiver in the exercise of the power of attorney
conferred by this Clause.

 

10



--------------------------------------------------------------------------------

12. CONTINUING SECURITY

 

  12.1 It is agreed that the security created by this Charge and the obligations
and liabilities of the Chargor and rights, remedies and powers of the
Administrative Agent hereunder:

 

  (a) shall be held by the Administrative Agent as a continuing security for the
payment and discharge of the Secured Obligations and all monies and obligations
covenanted to be paid or performed pursuant to this Charge or otherwise secured
by this Charge and the performance and observance of and compliance with all of
the covenants, terms and conditions (express or implied) contained in this
Charge and shall remain in full force and effect until the Secured Obligations
and all monies and obligations covenanted to be paid or performed in this Charge
or otherwise secured by this Charge have been paid, discharged and satisfied in
full and all Commitments have been terminated;

 

  (b) shall be in addition to and not in substitution for or limitation of and
shall neither be prejudiced nor affected by, nor shall it prejudice or affect,
any other security held by the Administrative Agent or by any deposit of
documents, guarantee, lien, bill, note, mortgage or other security now or
hereafter held by the Administrative Agent or any right, remedy or power of the
Administrative Agent hereunder and so that all rights, remedies and powers of
the Administrative Agent hereunder and thereunder may be exercised from time to
time and as often as the Administrative Agent may deem expedient;

 

  (c) may be enforced by the Administrative Agent without prior recourse to any
such security or guarantee held by it and the Chargor waives all rights it may
have of first requiring the Administrative Agent to enforce any such security or
guarantee or to proceed against or claim payment from any other person;

 

  (d) shall not be satisfied by any intermediate payment or satisfaction of any
part of the Secured Obligations or the monies and obligations covenanted to be
paid or performed in this Charge or otherwise secured by this Charge or by any
settlement of accounts between any other person who may be liable to the
Administrative Agent in respect of the Secured Obligations or the monies and
obligations covenanted to be paid or performed in this Charge or otherwise
secured by this Charge or any part thereof;

 

  (e) shall not in any way be prejudiced or affected by any time, indulgence or
relief being given by the Administrative Agent to any other person, by any
amendment or supplement to any document, by the taking, variation, compromise,
renewal or release of or refusal or neglect to perfect or enforce any right,
remedy or security against any other person or by anything done or omitted which
but for this provision might operate to exonerate the Chargor; and

 

  (f) shall not in any way be prejudiced or affected by any change in the
constitution of, or any amalgamation or reconstruction of, any of the Company,
the Chargor, the Administrative Agent or any other person or by any legal
limitation, disability, incapacity or other circumstances relating to the
Company or any other person, whether or not known to the Administrative Agent.

 

11



--------------------------------------------------------------------------------

13. REMEDIES, TIME OR INDULGENCE

 

  13.1 The rights, powers and remedies provided by this Charge are cumulative
and are not, nor are they to be construed as, exclusive of any right of set-off
or other rights, powers and remedies provided by law.

 

  13.2 No failure on the part of the Administrative Agent to exercise, or delay
on its part in exercising, any of the rights, powers and remedies provided by
this Charge or by law (collectively “the Administrative Agent’s Rights”) shall
operate as a waiver thereof, nor shall any single or partial waiver of any of
the Administrative Agent’s Rights preclude any further or other exercise of that
one of the Administrative Agent’s Rights concerned or the exercise of any other
of the Administrative Agent’s Rights.

 

  13.3 The Administrative Agent may in its discretion grant time or other
indulgence or make any other arrangement, variation or release with any
person(s) not party/ies hereto (irrespective of whether such person(s) is/are
jointly liable with the Chargor) in respect of the Secured Obligations or in any
way affecting or concerning them or any of them or in respect of any security
for the Secured Obligations or any of them, without in any such case
prejudicing, affecting or impairing the security hereby constituted, or any of
the Administrative Agent’s Rights or the exercise of the same, or any
indebtedness or other liability of the Chargor to the Administrative Agent.

 

14. ACCOUNTS

 

  14.1 If the Administrative Agent shall at any time receive notice of any
subsequent mortgage, assignment, charge or other interest (in the nature of a
charge) affecting the whole or any part of the Charged Property, the
Administrative Agent may open a new account or accounts for the Chargor in its
books. If the Administrative Agent does not do so, then (unless the
Administrative Agent gives express written notice to the contrary to the
Chargor) as from the time of receipt of such notice by the Administrative Agent,
all payments made by the Chargor to the Administrative Agent shall in the
absence of any express appropriation by the Administrative Agent to the contrary
be treated as having been credited to a new account of the Chargor and not as
having been applied in reduction of the Secured Obligations at the time when the
Administrative Agent received the notice.

 

  14.2 All monies received, recovered or realised by the Administrative Agent
under this Charge following the occurrence of an Event of Default that is
continuing (including the proceeds of any conversion of currency) may in the
discretion of the Administrative Agent be credited to any suspense or impersonal
account and may be held in such account for so long as the Administrative Agent
shall think fit with interest accruing thereon at such rate as is made available
by the Administrative Agent generally to customers placing deposits with it)
pending its application from time to time (as the Administrative Agent shall be
entitled to do in its discretion) in or towards the discharge of any of the
Secured Obligations.

 

12



--------------------------------------------------------------------------------

  14.3 In case the Administrative Agent shall have more than one account for the
Chargor in its books the Administrative Agent may at any time when an Event of
Default has occurred that is continuing or after the Administrative Agent shall
have received notice of any subsequent charge or other interest affecting all or
any part of the Charged Property, and without prior notice in that behalf,
forthwith transfer all or any part of any balance standing to the credit of any
such account to any other such account which may be in debit.

 

15. CURRENCY

 

  15.1 For the purpose of or pending the discharge of any of the Secured
Obligations the Administrative Agent may convert any monies received, recovered
or realised or subject to application by the Administrative Agent under this
Charge (including the proceeds of any previous conversion under this Clause)
from its existing currency of denomination into such other currency of
denomination as the Administrative Agent may think fit, and any such conversion
shall be effected at the Administrative Agent’s then prevailing spot selling
rate of exchange for such other currency against the existing currency.

 

  15.2 Reference herein to any currency extends to any funds of that currency
and for the avoidance of doubt funds of one currency may be converted into
different funds of the same currency.

 

  15.3 If any sum due from the Chargor under this Charge or any order or
judgement given or made in relation hereto has to be converted from the currency
(the “first currency”) in which the same is payable hereunder or under such
order or judgement into another currency (the “second currency”) for the purpose
of:

 

  (a) making or filing a claim or proof against the Chargor; or

 

  (b) obtaining an order or judgement in any court or other tribunal; or

 

  (c) enforcing any such order or judgement; or

 

  (d) applying the same in satisfaction of any of the Secured Obligations,

 

       the Chargor agrees to indemnify and hold harmless the Administrative
Agent from and against any loss suffered as a result of any discrepancy between:

 

  (i) the rate of exchange used for such purpose to convert the sum in question
from the first currency into the second currency; and

 

  (ii) the rate or rates of exchange at which the Administrative Agent is able
to purchase the first currency with the second currency upon receipt of a sum
paid to it in satisfaction, in whole or in part, of any such order, judgements,
claim or proof or for application in satisfaction of the Secured Obligations.

 

13



--------------------------------------------------------------------------------

  15.4 The rate or rates of exchange referred to in Clause 15.3 shall be
determined by the Administrative Agent in accordance with applicable market
practice and the Administrative Agent’s certificate as to the amount of any such
rate shall be conclusive, save in the case of manifest error.

 

16. COSTS, CHARGES AND EXPENSES

 

  16.1 All costs, charges and expenses of the Administrative Agent (including
legal fees stamp duty and other duties and charges) together with VAT of the
Administrative Agent reasonably incurred in the exercise of any of the
Administrative Agent’s Rights, or in connection with the execution of or
otherwise in relation to this Charge or in connection with the perfection or
enforcement of the security hereby constituted shall be reimbursed to the
Administrative Agent by the Chargor on demand on a full indemnity basis.

 

  16.2 The Chargor undertakes to indemnify the Administrative Agent against all
losses, actions, claims, expenses (to the extent reasonably incurred), demands,
obligations and liabilities whatsoever and whenever arising which may now or
hereafter be incurred by it or by any manager, agent, officer or employee for
whose liability, act or omission it may be answerable, in respect of, in
relation to or in connection with anything done or omitted in the exercise or
purported exercise of the powers contained in this Charge or otherwise in
connection therewith and herewith or with any part of the Charged Property or
otherwise howsoever in relation to, or in connection with, any of the matters
dealt with in this Charge except in the case of fraud, gross negligence or
wilful misconduct.

 

  16.3 The Administrative Agent shall not be liable to account as mortgagee in
possession in respect of all or any of the Charged Property nor shall it be
liable for any loss upon realisation or for any neglect or default to present
any interest coupon or any bond or stock drawn for repayment or for any failure
to pay any call or instalment or to accept any offer or to notify the Chargor of
any such matter or for any loss of any nature whatsoever in connection with the
Charged Property.

 

17. LAW AND JURISDICTION

 

  17.1 This Charge shall be governed by and construed in accordance with the
laws of Ireland.

 

  17.2 The Chargor irrevocably agrees for the benefit of the Administrative
Agent that the courts of Ireland shall have jurisdiction to hear and determine
any suit, action or proceeding, and to settle any disputes, which may arise out
of or in connection with this Charge, and for such purposes, irrevocably submits
to the jurisdiction of such courts.

 

14



--------------------------------------------------------------------------------

18. PROVISIONS SEVERABLE

 

     Each of the provisions contained in this Charge shall be severable and
distinct from one another and if at any time any one or more of such provisions
is or becomes invalid, illegal or unenforceable, the validity, the legality and
enforceability of each of the remaining provisions of this Charge shall not in
any way be affected, prejudiced or impaired thereby.

 

19. PROTECTION OF PURCHASERS

 

     No purchaser or other person dealing with the Administrative Agent or any
Receiver appointed by the Administrative Agent under its statutory power shall
be bound to see or inquire whether the right of the Administrative Agent or such
Receiver to exercise any of its or his powers has arisen or has become
exercisable or be concerned with notice to the contrary.

 

20. NOTICES

 

     Any notices or demand hereunder shall, without prejudice to any other
effective mode of transmitting the same, be deemed to have been sufficiently
given if delivered in accordance with the terms of Section 9.2 of the Credit
Agreement to the address last known to the Administrative Agent stated hereon.

 

21. REDEMPTION OF SECURITY

 

  21.1 Subject to the Chargor having no liability (whether actual or contingent)
to the Administrative Agent hereunder and subject to the Administrative Agent
not being under any actual or contingent obligation the observance or
performance of which may give rise to a Secured Obligation, the Administrative
Agent shall as soon as reasonably practicable at the request and cost of the
Chargor reassign, release or otherwise discharge the Charged Property.

 

  21.2 Neither the Administrative Agent nor the Lenders shall be obliged to make
any enquiry as to the nature or sufficiency of any payment received by it under
this Charge or to make any claim or take any action to collect any moneys
receivable by it in the exercise of any powers conferred by this Charge or to
enforce any rights or benefits hereby assigned to it or to which the
Administrative Agent may at any time be entitled under this Charge.

 

  21.3 Any release, discharge or settlement between the Chargor and the
Administrative Agent shall be conditional upon no security disposition or
payment to the Administrative Agent by the Chargor or any other person being
avoided or set aside or ordered to be refunded or reduced pursuant to any
provisions or enactments relating to bankruptcy, liquidation or insolvency and
the Administrative Agent shall be entitled to retain this security for such
period as it shall determine after the payment, discharge or satisfaction of all
moneys, obligations and liabilities hereby secured and subsequently to enforce
the security created by this Charge as if such release, discharge or settlement
had not occurred.

 

15



--------------------------------------------------------------------------------

IN WITNESS whereof the parties hereto have caused this Charge to be executed as
a deed the day and year first before WRITTEN.

 

SIGNED SEALED AND DELIVERED by

/s/ Stephen J. Lifshatz

--------------------------------------------------------------------------------

the duly authorized attorney of

VERITEST, INC

acting by:   STEPHEN J. LIFSHATZ     VICE PRESIDENT      

 

SIGNED by

--------------------------------------------------------------------------------

for and on behalf of WACHOVIA BANK, NATIONAL ASSOCIATION As Administrative Agent
in the presence of:-

 

16



--------------------------------------------------------------------------------

IN WITNESS whereof the parties hereto have caused this Charge to be executed as
a deed the day and year first before WRITTEN.

 

SIGNED SEALED AND DELIVERED by

 

--------------------------------------------------------------------------------

the duly authorised attorney of

VERITEST, INC

acting by:

 

SIGNED by  

/s/ Mark B. Felker

--------------------------------------------------------------------------------

       

MANAGING DIRECTOR

   

 

for and on behalf of    

WACHOVIA BANK, NATIONAL ASSOCIATION

As Administrative Agent

    in the presence of:-  

/s/ Louis K. Beasley III

--------------------------------------------------------------------------------

        Louis K. Beasley III         Director    

 

17